Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-285
                       Lower Tribunal No. 18-10789
                          ________________


                             Chantay Wallace,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                 Appellee.


     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Mark Blumstein,
Judge.

     Chantay Wallace, in proper person.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before SCALES, HENDON, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.